DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/27/2021 and 3/25/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 22-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At least claim 1 recites “labeling… the edges as useful”. The term “useful” recited in claims 1, 4-5, 22, and 25-27 is a relative term which renders the claim indefinite. The metes and bounds of what is and is not required to be “useful” is unclear, and the specification does not provide a limiting definition for this term. The term “useful” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, the specification defines useful as “important to path planning” (¶108), meeting or exceeding “a threshold” (¶109) such as a cost or the “number of times the edge is found in human driving data” (¶109), a loose relation to “the road geometry”, or falling “below a predetermined maximum distance to” a lane centerline (¶109). A broadest reasonable interpretation from an examiner of ordinary skill in the art for the term “useful” could include a variety of meanings. For example, an edge that is a shortest route to a destination could be “useful”, or an edge that has a number of traffic lights under a certain threshold, such as 5 traffic lights, could be “useful”. Claims 2-5, 23-24, and 26-31 are further rejected on the basis of their dependency to rejected independent claims.
Claim 3 recites “biasing an edge type of the spatial structure in accordance with statistics”. The metes and bounds of “in accordance with statistics” is unclear. It is unclear the degree of which statistics are being incorporated. For example, is there a specific statistical equation or algorithm being used? “Statistics” is such a broad term that any edge biasing can be done with statistics, i.e. the probability of doing this edge biasing is 100%.
	Claim 25 recites the limitation “selecting the prune graph with a highest performance”. This limitation is indefinite in view of previously recited claim language. For example,  the previous claim language in claim 25 recites “iteratively adjusting… edges removed from the pruned graph based on a respective performance of the pruned graph”. This would seem to indicate that there is only 1 prune graph. However, now, because the claim language recites “selecting the prune graph with a highest performance”, this seems to indicate a plurality of prune graphs due to “selecting” – and the additional superlative nature of the term “highest”. Does this mean there are multiple prune graphs? Please specify if it is a plurality of prune graphs or only a singular prune graph. Claims 26-31 rejected on the basis of their dependency to rejected independent claim 25.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 22, and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Eade (US20120121161A1)(hereinafter “Eade”) in view of Garimella (US20220274625A1)(hereinafter “Garimella”).
With respect to claim 1 and similarly 22,
Eade discloses:
A method comprising: generating, using at least one processor, (Eade ¶45 “wherein the processor is configured to generate”)
a spatial structure comprising a plurality of nodes connected by edges, (Eade ¶45 “a graph with a plurality of pose nodes and a plurality of edges”) 
wherein at least some of the nodes and edges represent a path to navigate a vehicle from a first point to a second point; (Eade ¶46 “navigating the robot based at least in part on the trajectory and updated estimate of the location of the pose nodes present in the graph”; ¶144 “plurality of pose nodes 1802, 1804 are connected by a plurality of edges 1806… an edge comprises a rigid transformation relating position and orientation of the robot at two locations”)
labeling, using the at least one processor, edges of the spatial structure as useful, (Eade ¶225 “the edge is recorded as being the best candidate at state 3408”: Eade ¶146 “Each edge 1810 includes a unique identifier 1820”)
based on, at least in part, a distance metric1; (Eade ¶52 “an edge comprises a rigid transformation relating position and orientation of the robot at two locations”; Eade ¶¶¶144-146 “plurality of pose nodes 1802, 1804 are connected by a plurality of edges 1806. Adjusting the SLAM graph in real-time to more optimally represent the past observations will facilitate more efficient navigation… Each pose node 1802 in the SLAM graph, whether a "normal" or "landmark" pose node, encodes the estimated pose of the robot at a particular time step of operation. Each oriented edge 1806 encodes an estimate of the transformation between the coordinate frame of the source graph node and the destination graph node. The SLAM graph may be constructed and refined incrementally during operation, that is, in real-time… Each edge 1810 includes a unique identifier 1820, and the identifier of its source node 1822 and its destination node 1824. In one embodiment of the invention, the transformation from source to destination is encoded as a Gaussian random vector2 which is represented by its mean 1826 and covariance 1828 over the coordinate transformation parameters. In other embodiments, the a distribution different from Gaussian could be used and it can be represented by sample particles or in a parametric form. In other embodiments, a deterministic formulation can be used where only the mean value is stored in the edge data structure… either a parametric or a numerical sample could be used to represent the distribution. In one embodiment, a Gaussian distribution is used and the parameters are the mean vector and the covariance matrix. Nodes and edges may be accessed via each of the unique identifiers 1812, 1820.”)
pruning3, using the at least one processor, the spatial structure by removing one or more edges from the spatial structure according to a respective label of the edges, (Eade ¶225 “At state 3406 the process determines if the edge under consideration has the lowest residual considered so far. The residual of the edge here refers the residual from the optimization process. This indicates how well the constraint imposed by that edge fits the current solution (or how well the current solution fits the edge). Based on the residual an edge which is in least disagreement with the current state of the graph, and whose removal is therefore likely to affect the graph optimum least, may be identified. If the conditions of either state 3404 or 3406 are not satisfied, the system iterates to the next edge. Otherwise, the edge is recorded as being the best candidate at state 3408. Once the process is complete, the best candidate edge is deleted at state 3410.”)
wherein an extent of the removal is based on 
a predetermined graph size, 
a predetermined performance, 
or any combinations thereof to obtain a pruned graph; (Eade ¶¶198-199 “SLAM Graph Reduction Overview… Generally, the SLAM graph grows every time a landmark is created or observed and new nodes and edges are added to the graph. This is true even if the robot stays within a bounded space. If the landmarks occupying that space are observed repeatedly and continuously the graph will continue to grow and complexity will increase with time. Since the storage requirements and graph optimization costs grow with the graph complexity, in order to bound these costs, certain embodiments contemplate a method for bounding the graph complexity”; Eade ¶192 “reduce graph complexity… optimize the graph”; Eade ¶202 “Graph Reduction”; Eade ¶204 “edges over the entire graph are pruned to remove those which are excessive”. Storage costs would indicate graph size, while optimization costs would indicate performance.)
identifying, using a planning circuit of the vehicle, a path from the first point to the second point on the pruned graph; (Eade ¶52 “after updating the estimate of the location of the remaining pose nodes, updating the set of move commands for navigating the robot based at least in part on the trajectory and updated estimate of the location of the remaining pose nodes.”)
and navigating, using a control circuit of the vehicle, the vehicle in accordance with the path from the first point to the second point on the pruned graph. (Eade ¶52 “after updating… navigating the robot”)
Eade fails to explicitly disclose:
wherein the distance metric includes driving log data
However, Garimella, from the same field of endeavor, discloses:
wherein the distance metric includes driving log data (Garimella ¶10 “graph neural network (GNN)”; Garimella ¶25 “the inference operations may use machine learning techniques (e.g., trained based on driving logs and/or other training data) to determine a predicted future state of the GNN based on the current state of the GNN. The predicted future state of the GNN may correspond to updated object positions, velocities, trajectories, intents, and/or interactions that may occur between objects in the environment. Additionally, within the environment represented by the GNN, the predicted future state of one entity is often related to the predicted future states of other entities… the GNN component also may perform any corresponding updates to the edge features connected to those nodes, so that the updated edge features store the accurate relative positions and/or the relative yaw values based on the nodes associated with those edge features.”; Garimella ¶21 “Each edge within the GNN may be associated with a pair of the nodes, and edge data (or edge features) associated with the edge may include relative data between the pair of nodes. As an example, an edge connecting a first entity node and a second map element node may store or be associated with edge data including the relative distance, relative yaw, relative velocity, relative pose, relative size, relative acceleration, relative permissibility, and the like, between the first entity node and the second map element node.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective fling date to implement the driving log data of Garimella, with the Gaussian random vector and covariance matrix of Eade, in order to more accurately store position information of an autonomous vehicle (Garimella ¶25 “so that the updated edge features store the accurate relative positions and/or the relative yaw values”).

With respect to claim 3 and similarly 24,
Eade in view of Garimella discloses:
biasing an edge type of the spatial structure (Eade ¶225 “the edge is recorded as being the best candidate at state 3408”) 
in accordance with statistics (Eade ¶225 “Edges are only considered for removal if removing would not split the graph into two unconnected components. At state 3406 the process detennines if the edge under consideration has the lowest residual considered so far. The residual of the edge here refers the residual from the optimization process. This indicates how well the constraint imposed by that edge fits the current solution ( or how well the current solution fits the edge). Based on the residual an edge which is in least disagreement with the current state of the graph, and whose removal is therefore likely to affect the graph optimum least, may be identified”; Eade ¶231 “Examples of suitable graph optimization embodiments for state 2204 include conjugate gradients, stochastic relaxation, Gauss-Seidel relaxation, Cholesky decomposition, rigid subgraph adjustment, multilevel relaxation”)
and an actual performance of the pruned graph, (Eade ¶225 “Edges are only considered for removal if removing would not split the graph into two unconnected components”)
wherein biasing the edge type of a graph layout (Eade ¶225 “the edge is recorded as being the best candidate at state 3408.”
generates a plurality of candidate graph layouts, (Garmimella ¶77 “Nodes and/or edges may be added, removed, and modifies from the graph structure 400 overtime as the autonomous vehicle 402 operates in the environment”)
and a graph layout of the plurality of candidate graph layouts is selected as the spatial structure.  (Garmimella ¶48 “multiple trajectories can be substantially simultaneously generated (e.g., within technical tolerances) in accordance with a receding horizon technique, wherein one of the multiple trajectories is selected for the vehicle 202 to navigate.”; Garmimella ¶81 “As the autonomous vehicle and/or other entities operate and move in the environment, the GNN component 232 may add, remove, and modify nodes and edges of the graph structure 500 the represent the updated environment”)

With respect to claim 4,
Eade in view of Garimella discloses:
wherein labeling edges of the spatial structure as useful comprises calculating a respective average distance metric for the edges of the spatial structure (Eade ¶46 “combining at least one of said new edges with an existing edge by generating a weighted average of a mean of the new edge and a mean of the existing edge”)
based on at least one drive log, (Garmimella ¶76 “the GNN component 232 groups object nodes, and/or adds and removes edges between nodes based on the attributes of the object, relative data, or other criteria”; Garmimella ¶25 “trained based on driving logs and/or other training data) to determine a predicted future state of the GNN based on the current state of the GNN. The predicted future state of the GNN may correspond to updated object positions, velocities, trajectories, intents, and/or interactions that may occur between objects in the environment.”)
wherein edges with a respective average distance metric less than a predetermined threshold are labeled as useful. (Garmimella ¶78 “nodes greater than a certain distance away from the autonomous vehicle 402, and/or nodes having an edge weight value less than a threshold value with respect to the autonomous vehicle 402, are removed from the graph structure 400. In such cases, the GNN component 232 may periodically analyze the edge features connected to the autonomous vehicle 402 to determine the weight values and/or relative distances of each object from the autonomous vehicle 402”; Eade ¶45 “removing at least one edge of said plurality of edges present in the graph if the total number of edges in the graph exceeds a second threshold”; Eade ¶225 “At state 3406 the process determines if the edge under consideration has the lowest residual considered so far. The residual of the edge here refers the residual from the optimization process. This indicates how well the constraint imposed by that edge fits the current solution ( or how well the current solution fits the edge). Based on the residual an edge which is in least disagreement with the current state of the graph, and whose removal is therefore likely to affect the graph optimum least, may be identified. If the conditions of either state 3404 or 3406 are not satisfied, the system iterates to the next edge. Otherwise, the edge is recorded as being the best candidate at state 3408.”)

	With respect to claim 5,
Eade in view of Garimella discloses:
labeling, using the at least one processor, edges of the spatial structure as not useful, based on, at least in part, the distance metric; (Eade ¶52 “an edge comprises a rigid transformation relating position and orientation of the robot at two locations”; Eade ¶¶¶144-146 “plurality of pose nodes 1802, 1804 are connected by a plurality of edges 1806. Adjusting the SLAM graph in real-time to more optimally represent the past observations will facilitate more efficient navigation… Each pose node 1802 in the SLAM graph, whether a "normal" or "landmark" pose node, encodes the estimated pose of the robot at a particular time step of operation. Each oriented edge 1806 encodes an estimate of the transformation between the coordinate frame of the source graph node and the destination graph node. The SLAM graph may be constructed and refined incrementally during operation, that is, in real-time… Each edge 1810 includes a unique identifier 1820, and the identifier of its source node 1822 and its destination node 1824. In one embodiment of the invention, the transformation from source to destination is encoded as a Gaussian random vector4 which is represented by its mean 1826 and covariance 1828 over the coordinate transformation parameters. In other embodiments, the a distribution different from Gaussian could be used and it can be represented by sample particles or in a parametric form. In other embodiments, a deterministic formulation can be used where only the mean value is stored in the edge data structure… either a parametric or a numerical sample could be used to represent the distribution. In one embodiment, a Gaussian distribution is used and the parameters are the mean vector and the covariance matrix. Nodes and edges may be accessed via each of the unique identifiers 1812, 1820.”; Garimella ¶10 “graph neural network (GNN)”; Garimella ¶25 “the inference operations may use machine learning techniques (e.g., trained based on driving logs and/or other training data) to determine a predicted future state of the GNN based on the current state of the GNN. The predicted future state of the GNN may correspond to updated object positions, velocities, trajectories, intents, and/or interactions that may occur between objects in the environment. Additionally, within the environment represented by the GNN, the predicted future state of one entity is often related to the predicted future states of other entities… the GNN component also may perform any corresponding updates to the edge features connected to those nodes, so that the updated edge features store the accurate relative positions and/or the relative yaw values based on the nodes associated with those edge features.”; Garimella ¶21 “Each edge within the GNN may be associated with a pair of the nodes, and edge data (or edge features) associated with the edge may include relative data between the pair of nodes. As an example, an edge connecting a first entity node and a second map element node may store or be associated with edge data including the relative distance, relative yaw, relative velocity, relative pose, relative size, relative acceleration, relative permissibility, and the like, between the first entity node and the second map element node.”)
and pruning, using the at least one processor, the spatial structure by removing edges of the spatial structure labeled as not useful to obtain the pruned graph. (Eade ¶225 “At state 3406 the process determines if the edge under consideration has the lowest residual considered so far. The residual of the edge here refers the residual from the optimization process. This indicates how well the constraint imposed by that edge fits the current solution (or how well the current solution fits the edge). Based on the residual an edge which is in least disagreement with the current state of the graph, and whose removal is therefore likely to affect the graph optimum least, may be identified. If the conditions of either state 3404 or 3406 are not satisfied, the system iterates to the next edge. Otherwise, the edge is recorded as being the best candidate at state 3408. Once the process is complete, the best candidate edge is deleted at state 3410.”)

	With respect to claim 6,
Eade in view of Garimella discloses:
comprises removing edges from the spatial structure according to one or more factors. 
(Eade ¶225 “Based on the residual an edge which is in least disagreement with the current state of the graph, and whose removal is therefore likely to affect the graph optimum least, may be identified. If the conditions of either state 3404 or 3406 are not satisfied, the system iterates to the next edge. Otherwise, the edge is recorded as being the best candidate at state 3408. Once the process is complete, the best candidate edge is deleted at state 3410.”)

With respect to claim 7,
Eade in view of Garimella discloses:
comprises removing one or more edges from the spatial structure according to edge statistics. (Eade ¶225 “At state 3406 the process determines if the edge under consideration has the lowest residual considered so far. The residual of the edge here refers the residual from the optimization process. This indicates how well the constraint imposed by that edge fits the current solution ( or how well the current solution fits the edge). Based on the residual an edge which is in least disagreement with the current state of the graph, and whose removal is therefore likely to affect the graph optimum least, may be identified. If the conditions of either state 3404 or 3406 are not satisfied, the system iterates to the next edge. Otherwise, the edge is recorded as being the best candidate at state 3408. Once the process is complete, the best candidate edge is deleted at state 3410.”; Edge ¶46 “the residual value being based at least in part on the difference between the relative pose of the nodes connected by the edge in the graph and the relative pose given by the transformation value associated with the same edge”; Edge ¶146 “the transformation from source to destination is encoded as a Gaussian random vector which is represented by its mean 1826 and covariance 1828 over the coordinate transformation parameters. In other embodiments, the a distribution different from Gaussian could be used and it can be represented by sample particles or in a parametric form. In other embodiments, a deterministic formulation can be used where only the mean value is stored in the edge data structure.”)

With respect to claim 8,
Eade in view of Garimella discloses:
edge represents a series of adjacent locations without width forming a line between the first point and the second point. (Eade Fig.4, “Edge”; Eade ¶191 “connects the generated pose node to the preceding nodes with a motion edge at 2605”)

With respect to claim 9,
Eade in view of Garimella discloses:
edge represents an area of locations forming a strip between the first point and the second point.  (Eade Fig.4, “Edge”; Eade ¶46 “an edge comprises a rigid transformation relating position and orientation of the robot at two locations”)

	With respect to claim 25,
Eade discloses:
A method, comprising: 
evaluating, using at least one processor, a pruned graph comprising a plurality of nodes connected by edges, (Eade Fig. 19, 2202 “Evaluate graph residual”)
wherein the edges of the pruned graph are labeled as useful (Eade ¶225 “the edge is recorded as being the best candidate at state 3408”: Eade ¶146 “Each edge 1810 includes a unique identifier 1820”)
based on a distance metric; Eade ¶52 “an edge comprises a rigid transformation relating position and orientation of the robot at two locations”; Eade ¶¶¶144-146 “plurality of pose nodes 1802, 1804 are connected by a plurality of edges 1806. Adjusting the SLAM graph in real-time to more optimally represent the past observations will facilitate more efficient navigation… Each pose node 1802 in the SLAM graph, whether a "normal" or "landmark" pose node, encodes the estimated pose of the robot at a particular time step of operation. Each oriented edge 1806 encodes an estimate of the transformation between the coordinate frame of the source graph node and the destination graph node. The SLAM graph may be constructed and refined incrementally during operation, that is, in real-time… Each edge 1810 includes a unique identifier 1820, and the identifier of its source node 1822 and its destination node 1824. In one embodiment of the invention, the transformation from source to destination is encoded as a Gaussian random vector which is represented by its mean 1826 and covariance 1828 over the coordinate transformation parameters. In other embodiments, the a distribution different from Gaussian could be used and it can be represented by sample particles or in a parametric form. In other embodiments, a deterministic formulation can be used where only the mean value is stored in the edge data structure… either a parametric or a numerical sample could be used to represent the distribution. In one embodiment, a Gaussian distribution is used and the parameters are the mean vector and the covariance matrix. Nodes and edges may be accessed via each of the unique identifiers 1812, 1820.”)
iteratively adjusting, using the at least one processor, edges removed from the pruned graph based on a respective performance of the pruned graph; (Eade ¶225 “The residual of the edge here refers the residual from the optimization process. This indicates how well the constraint imposed by that edge fits the current solution (or how well the current solution fits the edge).If the conditions of either state 3404 or 3406 are not satisfied, the system iterates to the next edge. Otherwise, the edge is recorded as being the best candidate at state 3408. Once the process is complete, the best candidate edge is deleted at state 3410.”Eade ¶224 “Then edges are removed from each node in the list until no node degrees exceed the bound.”; (Eade Fig. 18, 3406 “”Edge has lowest residual so far?”, “Yes”, 3408 “Remember edge as best candidate”, “Next edge”, 3410 “Delete best candidate edge”; Eade Fig. 19, “For each iteration”, “Compute incremental update”; Garimella ¶77 “Nodes and/or edges may be added, removed, and modifies from the graph structure 400 overtime as the autonomous vehicle 402 operates in the environment. For example, when the autonomous vehicle 402 receives new map data from an external server and/or internal map(s) 224”)
 selecting, using the at least one processor, the pruned graph with a highest performance; (Eade ¶225 “Edges are only considered for removal if removing would not split the graph into two unconnected components”)
identifying, using a planning circuit of a vehicle, a path from a first point to a second point on the pruned graph; (Eade ¶52 “after updating the estimate of the location of the remaining pose nodes, updating the set of move commands for navigating the robot based at least in part on the trajectory and updated estimate of the location of the remaining pose nodes.”)
and navigating, using a control circuit of the vehicle, the vehicle in accordance with the path from the first point to the second point on the pruned graph.  (Eade ¶52 “after updating… navigating the robot”)
Eade fails to explicitly disclose:
wherein the distance metric includes driving log data
However, Garimella, from the same field of endeavor, discloses:
wherein the distance metric includes driving log data (Garimella ¶10 “graph neural network (GNN)”; Garimella ¶25 “the inference operations may use machine learning techniques (e.g., trained based on driving logs and/or other training data) to determine a predicted future state of the GNN based on the current state of the GNN. The predicted future state of the GNN may correspond to updated object positions, velocities, trajectories, intents, and/or interactions that may occur between objects in the environment. Additionally, within the environment represented by the GNN, the predicted future state of one entity is often related to the predicted future states of other entities… the GNN component also may perform any corresponding updates to the edge features connected to those nodes, so that the updated edge features store the accurate relative positions and/or the relative yaw values based on the nodes associated with those edge features.”; Garimella ¶21 “Each edge within the GNN may be associated with a pair of the nodes, and edge data (or edge features) associated with the edge may include relative data between the pair of nodes. As an example, an edge connecting a first entity node and a second map element node may store or be associated with edge data including the relative distance, relative yaw, relative velocity, relative pose, relative size, relative acceleration, relative permissibility, and the like, between the first entity node and the second map element node.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective fling date to implement the driving log data of Garimella, with the Gaussian random vector and covariance matrix of Eade, in order to more accurately store position information of an autonomous vehicle (Garimella ¶25 “so that the updated edge features store the accurate relative positions and/or the relative yaw values”).

With respect to claim 26,
Eade in view of Garimella discloses:
generating, using the at least one processor, (Eade ¶45 “wherein the processor is configured to generate”)
a spatial structure comprising a plurality of nodes connected by edges, (Eade ¶45 “a graph with a plurality of pose nodes and a plurality of edges”)
wherein a preferred edge type is biased (Eade ¶225 “the edge is recorded as being the best candidate at state 3408”)
in accordance with statistics (Eade ¶225 “Edges are only considered for removal if removing would not split the graph into two unconnected components. At state 3406 the process determines if the edge under consideration has the lowest residual considered so far. The residual of the edge here refers the residual from the optimization process. This indicates how well the constraint imposed by that edge fits the current solution ( or how well the current solution fits the edge). Based on the residual an edge which is in least disagreement with the current state of the graph, and whose removal is therefore likely to affect the graph optimum least, may be identified”; Eade ¶231 “Examples of suitable graph optimization embodiments for state 2204 include conjugate gradients, stochastic relaxation, Gauss-Seidel relaxation, Cholesky decomposition, rigid subgraph adjustment, multilevel relaxation”)
and an actual performance of the pruned graph; (Eade ¶225 “Edges are only considered for removal if removing would not split the graph into two unconnected components”)
classifying, using the at least one processor, the edges as useful or not useful 
based on a distance metric and drive logs; (Eade ¶52 “an edge comprises a rigid transformation relating position and orientation of the robot at two locations”; Eade ¶¶¶144-146 “plurality of pose nodes 1802, 1804 are connected by a plurality of edges 1806. Adjusting the SLAM graph in real-time to more optimally represent the past observations will facilitate more efficient navigation… Each pose node 1802 in the SLAM graph, whether a "normal" or "landmark" pose node, encodes the estimated pose of the robot at a particular time step of operation. Each oriented edge 1806 encodes an estimate of the transformation between the coordinate frame of the source graph node and the destination graph node. The SLAM graph may be constructed and refined incrementally during operation, that is, in real-time… Each edge 1810 includes a unique identifier 1820, and the identifier of its source node 1822 and its destination node 1824. In one embodiment of the invention, the transformation from source to destination is encoded as a Gaussian random vector5 which is represented by its mean 1826 and covariance 1828 over the coordinate transformation parameters. In other embodiments, the a distribution different from Gaussian could be used and it can be represented by sample particles or in a parametric form. In other embodiments, a deterministic formulation can be used where only the mean value is stored in the edge data structure… either a parametric or a numerical sample could be used to represent the distribution. In one embodiment, a Gaussian distribution is used and the parameters are the mean vector and the covariance matrix. Nodes and edges may be accessed via each of the unique identifiers 1812, 1820.”; Garimella ¶10 “graph neural network (GNN)”; Garimella ¶25 “the inference operations may use machine learning techniques (e.g., trained based on driving logs and/or other training data) to determine a predicted future state of the GNN based on the current state of the GNN. The predicted future state of the GNN may correspond to updated object positions, velocities, trajectories, intents, and/or interactions that may occur between objects in the environment. Additionally, within the environment represented by the GNN, the predicted future state of one entity is often related to the predicted future states of other entities… the GNN component also may perform any corresponding updates to the edge features connected to those nodes, so that the updated edge features store the accurate relative positions and/or the relative yaw values based on the nodes associated with those edge features.”; Garimella ¶21 “Each edge within the GNN may be associated with a pair of the nodes, and edge data (or edge features) associated with the edge may include relative data between the pair of nodes. As an example, an edge connecting a first entity node and a second map element node may store or be associated with edge data including the relative distance, relative yaw, relative velocity, relative pose, relative size, relative acceleration, relative permissibility, and the like, between the first entity node and the second map element node.”)
pruning, using the at least one processor, the spatial structure (Eade ¶225 “At state 3406 the process determines if the edge under consideration has the lowest residual considered so far. The residual of the edge here refers the residual from the optimization process. This indicates how well the constraint imposed by that edge fits the current solution (or how well the current solution fits the edge). Based on the residual an edge which is in least disagreement with the current state of the graph, and whose removal is therefore likely to affect the graph optimum least, may be identified. If the conditions of either state 3404 or 3406 are not satisfied, the system iterates to the next edge. Otherwise, the edge is recorded as being the best candidate at state 3408. Once the process is complete, the best candidate edge is deleted at state 3410.”)
 by removing edges labeled as not useful to obtain a final pruned graph; (Eade ¶225 “Edges are only considered for removal if removing would not split the graph into two unconnected components… Based on the residual an edge which is in least disagreement with the current state of the graph, and whose removal is therefore likely to affect the graph optimum least, may be identified.”)
and navigating, using a control circuit of the vehicle, the vehicle in accordance with the path from the first point to the second point on the final pruned graph.  (Eade ¶52 “after updating… navigating the robot”; Eade ¶46 “navigating the robot based at least in part on the trajectory and updated estimate of the location of the pose nodes present in the graph”; ¶144 “plurality of pose nodes 1802, 1804 are connected by a plurality of edges 1806… an edge comprises a rigid transformation relating position and orientation of the robot at two locations”)

With respect to claim 27,
Eade in view of Garimella discloses:
wherein labeling edges of a spatial structure as useful comprises calculating a respective average distance metric for the edges of the spatial structure (Eade ¶46 “combining at least one of said new edges with an existing edge by generating a weighted average of a mean of the new edge and a mean of the existing edge”)
based on at least one drive log, (Garmimella ¶76 “the GNN component 232 groups object nodes, and/or adds and removes edges between nodes based on the attributes of the object, relative data, or other criteria”; Garmimella ¶25 “trained based on driving logs and/or other training data) to determine a predicted future state of the GNN based on the current state of the GNN. The predicted future state of the GNN may correspond to updated object positions, velocities, trajectories, intents, and/or interactions that may occur between objects in the environment.”)
wherein edges with a respective average distance metric less than a predetermined threshold are labeled as useful.  (Garmimella ¶78 “nodes greater than a certain distance away from the autonomous vehicle 402, and/or nodes having an edge weight value less than a threshold value with respect to the autonomous vehicle 402, are removed from the graph structure 400. In such cases, the GNN component 232 may periodically analyze the edge features connected to the autonomous vehicle 402 to determine the weight values and/or relative distances of each object from the autonomous vehicle 402”; Eade ¶45 “removing at least one edge of said plurality of edges present in the graph if the total number of edges in the graph exceeds a second threshold”; Eade ¶225 “At state 3406 the process determines if the edge under consideration has the lowest residual considered so far. The residual of the edge here refers the residual from the optimization process. This indicates how well the constraint imposed by that edge fits the current solution ( or how well the current solution fits the edge). Based on the residual an edge which is in least disagreement with the current state of the graph, and whose removal is therefore likely to affect the graph optimum least, may be identified. If the conditions of either state 3404 or 3406 are not satisfied, the system iterates to the next edge. Otherwise, the edge is recorded as being the best candidate at state 3408.”)
	
	With respect to claim 28,
Eade in view of Garimella discloses:
wherein iteratively adjusting edges removed from the pruned graph based on a respective performance of the pruned graph comprises: 
removing one or more edges from the pruned graph; (Eade ¶225 “If the conditions of either state 3404 or 3406 are not satisfied, the system iterates to the next edge. Otherwise, the edge is recorded as being the best candidate at state 3408. Once the process is complete, the best candidate edge is deleted at state 3410.””)
and reevaluating the performance of the edges in the remaining graph.  (Eade ¶225 “The residual of the edge here refers the residual from the optimization process. This indicates how well the constraint imposed by that edge fits the current solution (or how well the current solution fits the edge).If the conditions of either state 3404 or 3406 are not satisfied, the system iterates to the next edge. Otherwise, the edge is recorded as being the best candidate at state 3408. Once the process is complete, the best candidate edge is deleted at state 3410.” Eade ¶224 “Then edges are removed from each node in the list until no node degrees exceed the bound.”; (Eade Fig. 18, 3406 “”Edge has lowest residual so far?”, “Yes”, 3408 “Remember edge as best candidate”, “Next edge”, 3410 “Delete best candidate edge”; Eade Fig. 19, “For each iteration”, “Compute incremental update”; Garimella ¶77 “Nodes and/or edges may be added, removed, and modifies from the graph structure 400 overtime as the autonomous vehicle 402 operates in the environment. For example, when the autonomous vehicle 402 receives new map data from an external server and/or internal map(s) 224”)

	With respect to claim 29,
Eade in view of Garimella discloses:
comprising removing edges from the pruned graph to satisfy a predetermined graph size, (Eade ¶¶198-199 “SLAM Graph Reduction Overview… Generally, the SLAM graph grows every time a landmark is created or observed and new nodes and edges are added to the graph. This is true even if the robot stays within a bounded space. If the landmarks occupying that space are observed repeatedly and continuously the graph will continue to grow and complexity will increase with time.)
wherein the predetermined graph size is measured by a number of edges in the graph, 
a storage requirement of the graph, 
or any combinations thereof.  (Eade ¶¶198-199 “SLAM Graph Reduction Overview… Generally, the SLAM graph grows every time a landmark is created or observed and new nodes and edges are added to the graph. This is true even if the robot stays within a bounded space. If the landmarks occupying that space are observed repeatedly and continuously the graph will continue to grow and complexity will increase with time. Since the storage requirements and graph optimization costs grow with the graph complexity, in order to bound these costs, certain embodiments contemplate a method for bounding the graph complexity”; Eade ¶202 “Graph Reduction”; Eade ¶204 “edges over the entire graph are pruned to remove those which are excessive”.)

Claims 2 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Eade in view of Garimella, further in view of Gregg (US20200393835A1)(hereinafter “Gregg”), and further in view of Le (US20200159216A21)(hereinafter “Le”).
	With respect to claim 2 and similarly 23,
	Eade in view of Garimella discloses:
	A pruned graph (Eade ¶225 “At state 3406 the process determines if the edge under consideration has the lowest residual considered so far. The residual of the edge here refers the residual from the optimization process. This indicates how well the constraint imposed by that edge fits the current solution (or how well the current solution fits the edge). Based on the residual an edge which is in least disagreement with the current state of the graph, and whose removal is therefore likely to affect the graph optimum least, may be identified. If the conditions of either state 3404 or 3406 are not satisfied, the system iterates to the next edge. Otherwise, the edge is recorded as being the best candidate at state 3408. Once the process is complete, the best candidate edge is deleted at state 3410.”)
	Eade in view of Garimella fails to explicitly disclose:
	reproducing drive log paths using the pruned graph
	However, Gregg, from the same field of endeavor, discloses:
	reproducing drive log paths using the pruned graph; (Gregg ¶3 “and autonomously return to the first location from the second location using the recorded route”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement reproducing drive log paths using the pruned graph, as taught by Gregg, in the system of Eade, in order for a vehicle to return to a first location if  necessary with more precision (Gregg ¶61  “the vehicle 301 may autonomously return to the first location area 332 using the recorded route and/or secondary recorded route”; Gregg ¶64 “The recorded data may be processed and used to cause the vehicle to autonomously travel back from the second location to the first location”)
Eade in view of Garimella, further in view of Gregg fails to explicitly disclose:
and adjusting the extent of the one or more edges removed from the pruned graph according to a measure of a coverage of the drive log paths by the pruned graph.  
However, Le, from the same field of endeavor, discloses:
and adjusting the extent of the one or more edges removed from the pruned graph according to a measure of a coverage of the drive log paths by the pruned graph.  (Le ¶¶84-85 “The method 7000 includes initializing 7010 a path tree. In an implementation, the path tree may be used to assist in converging to a path solution. In an implementation, the initializing 7010 initializes the path tree. In an implementation, the path tree includes vertices and edges. Each vertex may contain a configuration along with necessary information such as… traveled distance… the path tree may be revised based on a previous path plan or solution. In an implementation, the planning history may include a set of configurations from a previous path solution. These configurations are projected into S-L coordinates and then added to the path tree in succession by using the same tree extension process.”; Le ¶88 “a RRT-type algorithm may be used to extend the path tree to the sampled configuration”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement adjusting the extent of the one or more edges removed from the pruned graph according to a measure of a coverage of the drive log paths by the pruned graph, as taught by Le, in the system of Eade in view of Garimella, further in view of Gregg, in order to improve the quality of the route (Le ¶89 “to improve the path tree quality”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Eade in view of Garimella, further in view of Jing (US20210403032A1)(hereinafter “Jing”).
	With respect to claim 10,
Eade in view of Garimella discloses:
A pruned graph (Eade ¶225 “At state 3406 the process determines if the edge under consideration has the lowest residual considered so far. The residual of the edge here refers the residual from the optimization process. This indicates how well the constraint imposed by that edge fits the current solution (or how well the current solution fits the edge). Based on the residual an edge which is in least disagreement with the current state of the graph, and whose removal is therefore likely to affect the graph optimum least, may be identified. If the conditions of either state 3404 or 3406 are not satisfied, the system iterates to the next edge. Otherwise, the edge is recorded as being the best candidate at state 3408. Once the process is complete, the best candidate edge is deleted at state 3410.”)
Eade in view of Garimella fails to explicitly disclose:
injecting rare edges into the pruned graph prior to identifying the path from the first point to the second point on the pruned graph
However, Jing, from the same field of endeavor, discloses:
injecting rare edges6 into the pruned graph prior to identifying the path from the first point to the second point on the pruned graph.  (Jing ¶4 “adjusting the path to generate an optimized path wherein the optimized path avoids the fixed and moving obstacles and ends at a final vehicle state, and navigating the autonomous vehicle based on the optimized path.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement injecting rare edges into the pruned graph prior to identifying the path from the first point to the second point on the pruned graph, as taught by Jing, in the system of Eade in view of Garimella, in order to 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Eade in view of Garimella, further in view of Le.
With respect to claim 30,
Eade in view of Garmimella discloses:
A pruned graph (Eade ¶225 “At state 3406 the process determines if the edge under consideration has the lowest residual considered so far. The residual of the edge here refers the residual from the optimization process. This indicates how well the constraint imposed by that edge fits the current solution (or how well the current solution fits the edge). Based on the residual an edge which is in least disagreement with the current state of the graph, and whose removal is therefore likely to affect the graph optimum least, may be identified. If the conditions of either state 3404 or 3406 are not satisfied, the system iterates to the next edge. Otherwise, the edge is recorded as being the best candidate at state 3408. Once the process is complete, the best candidate edge is deleted at state 3410.”)
Eade in Garimella fails to explicitly disclose:
wherein the path from the first point to the second point on the pruned graph is a lowest cost path.
However, Le, from the same field of endeavor, discloses:
wherein the path from the first point to the second point on the pruned graph is a lowest cost path. (Le ¶91 “The method 7000 includes selecting 7045 a solution path from the candidate paths. A solution path may include selecting a path with the best path cost. A path cost may include, and is not limited to, distance travel, smoothness, comfort, safety, or any combination thereof”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement a path from the first point to the second point on the pruned graph being a lowest cost path, as taught by Le, in the system of Eade in view of Garimella, in order to provide an optimal path for routing (Le ¶80 “cost functions which may provide a robust method to determine the best or optimal path.”).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Eade in view of Garimella, further in view of Spears (US20150264532A1)(hereinafter “Spears”).
With respect to claim 31,
Eade in view of Garmimella discloses:
Improving the accuracy of a pruned graph based on drive log trajectories
(Garmimella ¶47 “the GNN component 232 and/or entity prediction component 234 can be trained by based on driving data logs… The training data can be input to train machine learning models, which accept a current state of the GNN as input and output a predicted future state of the GNN. During the training, a known result (e.g., a ground truth, such as the known “future” attributes) can be used to adjust weights and/or parameters of the machine learning models to improve the accuracy of inferred updated GNN states”; Garmimella Fig. 6, “Edge inputs”)
Eade in view of Garimella fails to explicitly disclose:
wherein performance of the pruned graph is an accuracy of edges in replicating drive log trajectories. 
However, Spears, from the same field of endeavor, discloses:
wherein performance of the pruned graph is an accuracy of edges in replicating drive log trajectories. (Spears ¶80 “FIG. 8 shows a method of predicting a route and updating the route dictionary (232) by a computing apparatus according to one embodiment. Initially, a portion of the route traversed by the user (101) is received (302). A route dictionary (232) associated with the user is accessed (304) and a partial term that encodes the portion of the route traversed by the user is retrieved (306). The user's (101) likely route (226) is predicted (308) based at least on the partial term which indicates a portion of the route already traversed by the user (101). In a further embodiment the route dictionary (232) can be updated by observing and recording user behavior. Thus, the computing apparatus that is configured to provide route prediction (226) can be further configured to update the route dictionary (232) by monitoring the actual route traversed by the user (101) and recording the accuracy of the route prediction”)	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement performance of the pruned graph being an accuracy of edges in replicating drive log trajectories, as taught by Spears, in the system of Eade in view of Garimella, “so that the accuracy of the route predictions can be increased with increasing observations regarding user behavior” (Spears ¶80).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carville A. Hollingsworth IV whose telephone number is (571)272-9812. The examiner can normally be reached Mon-Fri, 7:30am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARVILLE ALBERT HOLLINGSWORTH IV/Examiner, Art Unit 3667                                                                                                                                                                                                        
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The specification defines a distance metric as a probabilistic prediction of the future states of a vehicle. (Spec. ¶¶126-127 “In an embodiment, the distance metric 1416 is a motion prediction model. In an example , the distance metric 1416 is a probability distribution as described by Covernet : Multimodal behavior prediction using trajectory sets ; T. Phan - Minh, E. C. Grigore , F. A. Boulton, O. Beijbom , and E. M. Wolff ; Proceedings of the IEEE / CVF Conference on Computer Vision and Pattern Recognition , pp . 14074-14083 ( 2020 ). Generally , the distance metric 1416 is a multi-modal , probabilistic prediction of the future states of a vehicle . The distance metric 1416 calculates a distribution of likely trajectories based on the original graph and drive logs 1414, including a current state of the vehicle as described by the vehicle state 1406.”; Spec. ¶123 “The vehicle state includes, for example, pose (i.e., x, y, heading), velocity, acceleration, jerk, angular velocity, and the like. Further, the vehicle state includes an orientation of the vehicle, its relative angle to the road, a current acceleration and velocity, horizontal jerk, and lateral jerk”
        2 Robert. G. Gallgaher of MIT describes Gaussian Random Vectors which incorporate the probability of a vehicle state. https://www.rle.mit.edu/rgallager/documents/6.262lateweb3.pdf
        3 The specification defines pruning as removing edges on a graph of a path to only include relevant edges (Spec. ¶117 “the graph 1312 has been pruned or reduced to include edges that are determined to be relevant to the vehicle or otherwise useful”).
        4 Robert. G. Gallgaher of MIT describes Gaussian Random Vectors which incorporate the probability of a vehicle state. https://www.rle.mit.edu/rgallager/documents/6.262lateweb3.pdf
        5 Robert. G. Gallgaher of MIT describes Gaussian Random Vectors which incorporate the probability of a vehicle state. https://www.rle.mit.edu/rgallager/documents/6.262lateweb3.pdf
        6 The specification defines “rare edges” as smooth maneuvers or collision avoidance (Spec. ¶132 “rare edge cases such as smooth maneuvers and collision avoidance.”).